DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 2012/0188947, hereinafter Larsson, disclosed in the IDs, claiming the priority date of provisional application 61/248,085), in view of Pelletier et al (US 2010/0296467, hereinafter Pelletier, claiming the priority date of all provisional applications except 61/320,405) and in view of Park et al (US 2012/0230239, hereinafter Park, claiming priority date of provisional application 61/265,333).

Regarding claim 1, Larsson discloses a communication apparatus (UE, Fig. 5) comprising: circuitry (circuitry, Para [0080]), which, in operation, determines power of first transmission on a first component carrier, and determines power of second transmission on a second component carrier (transmitting PUSCH and PUCCH at the same time and needing to share power between the two channels, Para [0029], needing to control the distribution of UE transmit power between multiple UL CCs, Para [0030] and determining transmit power for PUSCH and PUCCH on the two CCs, Para [0053]);										and responsive to that the first transmission in a first subframe overlaps in a time domain with the second transmission in a second subframe and that total power of the first transmission and the second transmission exceeds a configured transmission power value of the communication apparatus (P.sub.MAX), adjusts the power of the second transmission in the second subframe so that the total if the UE reaches max total transmission power, the UE can weigh the CCs according to priority, Para [0073] and power is reduced on the non-priority CC first, Para [0071], in this case the second transmission/CC and first and second transmission are simultaneous (i.e. overlap), Para [0036]); 				and a transmitter (transmitter, Fig. 5), which is coupled to the circuitry and which, in operation, transmits a first transmission in the first subframe on the first component carrier at the power of the first transmission, and transmits a second transmission in the second subframe on the second component carrier at the power of the second transmission (distributing the available power to each CC and transmitting at the adjusted power, Para [0084] (e.g. transmit PUCCH on CC1 and PUSCH on CC2, Fig. 5).  See page 5, 7, 15, Fig. 11 from provisional 61/248,085);			but not explicitly wherein the first component carrier is a Primary Cell and the second component carrier is another Cell.  Pelletier discloses one CC is the primary cell and the other CC is a secondary cell, Para [0039];									and does not disclose the first and second transmissions on different CCs are PRACH transmissions nor the PRACH transmissions overlap in the time domain in first and second sub-frames which have different start times.  Pelletier discloses WTRU can be configured with multiple UL CCs and multiple RACH resources, Para [0009] and the UE can transmit simultaneous RACH requests with random access preambles on two CCs, Para [0097]/Fig. 12.  See Para [0042] and Figs. 4 and 6 and from provisional 61/181,811.  Park discloses a time offset between sub-frames on different CCs, Para [0106] and the sub-frame on CC2 partially overlaps with the sub-frame on CC1 and has a later start time, Fig. 10 or page 17 of provisional 61/265,333
Regarding claims 2 and 11, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the circuitry, in operation, adjusts the power of the second PRACH transmission by reducing the power of the second PRACH transmission (power is reduced on the non-priority transmission or CC first, Para [0071], in this case the second PRACH). 
Regarding claims 3 and 12, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the circuitry, in operation, adjusts the power of the second PRACH transmission per subframe (the power headroom report informs the BS of how much remaining transmission power the UE has for a particular sub-frame, Para [0025], meaning transmit power of a UE is on a sub-frame basis). 
Regarding claims 4 and 13, Larsson discloses the communication apparatus/method according to claim 1/10, wherein, when physical uplink shared channel (PUSCH) transmission is carried out simultaneously with the first PRACH transmission, the circuitry determines and adjusts power of the PUSCH transmission so that total power of the first PRACH transmission and the PUSCH transmission does not exceed P.sub.MAX (this is an obvious variation of performing power adjustment on PUSCH and PRACH instead of PUCCH and PUSCH as disclosed in Larsson, where PUSCH has lower priority than PRACH). 
Regarding claims 5 and 14, Larsson discloses the communication apparatus/method according to claim 1/10, wherein the power of the first PRACH transmission in the first subframe is unadjusted (power adjusting is based on priority of the CC, Para [0071], in one case no scaling on the priority transmission, Para [0063], obvious variation where first PRACH on first CC gets all required power, second PRACH and second CC gets whatever available power is leftover). 
Regarding claim 10, Larsson discloses a communication method comprising: determining power of first transmission on a first component carrier; determining power of second transmission on a second component carrier (transmitting PUSCH and PUCCH at the same time and needing to share power between the two channels, Para [0029], needing to control the distribution of UE transmit power between multiple UL CCs, Para [0030] and determining transmit power for PUSCH and PUCCH on the two CCs, Para [0053]); responsive to that the first transmission in a first subframe overlaps in a time domain with the second transmission in a second subframe and that total if the UE reaches max total transmission power, the UE can weigh the CCs according to priority, Para [0073] and power is reduced on the non-priority CC first, Para [0071], in this case the second transmission/CC and first and second transmission are simultaneous (i.e. overlap), Para [0036]); transmitting a first transmission in the first subframe on the first component carrier at the power of the first transmission; and transmitting a second transmission in the second subframe on the second component carrier at the power of the second transmission (distributing the available power to each CC and transmitting at the adjusted power, Para [0084] (e.g. transmit PUCCH on CC1 and PUSCH on CC2, Fig. 5).  See page 5, 7, 15, Fig. 11 from provisional 61/248,085); but not explicitly wherein the first component carrier is a Primary Cell and the second component carrier is another Cell.  Pelletier discloses one CC is the primary cell and the other CC is a secondary cell, Para [0039]; and does not disclose the first and second transmissions on different CCs are PRACH transmissions nor the PRACH transmissions overlap in the time domain in first and second sub-frames which are different.  Pelletier discloses WTRU can be configured with multiple UL CCs and multiple RACH resources, Para [0009] and the UE can transmit simultaneous RACH requests with random access preambles on two CCs, Para [0097]/Fig. 12.  See Para [0042] and Figs. 4 and 6 and from provisional 61/181,811.  Park discloses a time offset between sub-frames on different CCs, Para [0106] and the sub-frame on CC2 partially overlaps with the sub-frame on CC1 and has a later start time, Fig. 10 or page 17 of provisional 61/265,333.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, in view of Pelletier, in view of Park and in view of Kuo (US 2011/0103332, hereinafter Kuo, disclosed in the IDS, claiming the priority date of provisional applications 61/258,202 and 61/312,669).

Regarding claims 8 and 17, Larsson discloses the communication apparatus/method according to claim 1/10, but not wherein the second PRACH transmission is initiated by a physical downlink control channel (PDCCH) order.  Kuo discloses the timing corrections are implemented by using a PDCCH order, the PDCCH orders are signaled for each RACH, Para [0034] and a PDCCH order triggers a random access procedure, Para [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Kuo in the system of Larsson in view with Pelletier and Park in order to efficiently trigger the necessary random access procedures when using a group of UL CCs.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson, in view of Pelletier, in view of Park and in view of Shin et al (US 2011/0038271, hereinafter Shin, claiming the priority date of all provisional applications).

Regarding claims 9 and 18, Larsson discloses the communication apparatus/method according to claim 1/10, but not wherein the circuitry, in operation, adjusts power of physical uplink shared channel (PUSCH) transmission, power of physical uplink control channel (PUCCH) transmission, the power of the second PRACH transmission, and the power of the first PRACH transmission, in this order.  Shin discloses the WTRU can reduce power of the channels according to channel priority and/or CC priority, Para [0095], channel priority may be predefined or WTRU may autonomously determine priority, Para [0094], in one case, PUCCH prioritized over PUSCH, Para [0093], obvious variation to have PRACH prioritized over both PUSCH and PUCCH.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Shin in the system of Larsson in view of Pelletier and Park in order to improve methods for determining uplink power by also factoring in path-loss. 

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  The Applicant argues the references do not disclose the amended limitations in the claim.  Applicant argues the limitation of the second sub-frame having a different start time from the first sub-frame.  Applicant argues over Pelletier and Larsson which are not used to disclose the argued limitation.  Applicant then argues over Seo and admits Seo discloses “a subframe-based time offset” and “are staggered to have different start times that are separated by the length of one subframe”. 				In response, Applicant appears to admit Seo discloses that the first and second sub-frames have different start times on page 8 of arguments.  Argument is moot anyway, in view of the new reference being used in the current office action.  Park discloses the sub-frame on CC1 partially overlaps with the sub-frame of CC2, Fig. 10, without being fully overlapped as argued by Applicant in regards to the Seo reference.  Fig. 10 in Park shows the partial overlap of the sub-frame in CC2 and the sub-frame in CC1 similar to Applicant’s drawing shown in Fig. 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461